              Case 2:20-cv-00887-RAJ Document 121 Filed 09/30/20 Page 1 of 9




 1                                                        THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8

 9   BLACK LIVES MATTER SEATTLE-                      No. 2:20-cv-00887-RAJ
     KING COUNTY, ABIE EKENEZAR,
10   SHARON SAKAMOTO, MURACO                          DECLARATION OF CASEY MARTIN
     KYASHNA-TOCHA, ALEXANDER
11   WOLDEAB, NATHALIE GRAHAM,
     AND ALEXANDRA CHEN,
12
                           Plaintiffs,
13
            v.
14
     CITY OF SEATTLE,
15
                           Defendant.
16

17
            I, Casey Martin, declare and state as follows:
18
            1.      The information contained in this declaration is true and correct to the best of my
19
     knowledge, and I am of majority age and competent to testify about the matters set forth herein.
20
            2.      I am a copywriter, pursuing my master’s degree in education. I want to teach
21
     elementary school.
22
            3.      I was at the protests on July 25, 2020 and September 7, 2020 (Labor Day) when
23
     SPD used less-lethal weapons without warning to aggressively and indiscriminately push
24
     peaceful protesters back.
25

26

      MARTIN DECL. (No. 2:20-cv-00887-RAJ) –
      1
              Case 2:20-cv-00887-RAJ Document 121 Filed 09/30/20 Page 2 of 9




 1          July 25, 2020 Protest
 2          4.      I was at the large protest on July 25, 2020. I felt really safe in the march at the
 3   outset; there was not much of a police presence. I don’t remember seeing a single officer until we
 4   turned left onto Pine Street as we passed the East Precinct on 12th Avenue.
 5          5.      Suddenly, I saw people further up the street at the intersection running, followed
 6   by a lot of police, including bike police and patrol cars. In an instant, police were firing less-
 7   lethal weapons at us. There was no warning, no unlawful assembly announcement, just a
 8   sudden onslaught of police violence, and chaos.
 9          6.      My partner and I were further in the back, and caught the first wave of explosives.
10   Police threw flashbangs at us that exploded at our heels.
11          7.      At 11th Avenue and Pine, we saw police pushing a group of protesters about 100
12   feet away from us, macing people and throwing flash bangs. We cut across Cal Anderson to try
13   to move further back in the protest, and ended up on Broadway and Pine. For about an hour,
14   police would hit us hard with less-lethal weapons to back the crowd up, then back off, and the
15   protest would eventually move forward again, only to be violently pushed back again.
16          8.      People started spilling onto the lawn on the Seattle College campus.
17          9.      We saw a guy crumpled face down, not moving, covered in orange mace, his
18   shirt soaked. I thought he was dead. When we came closer, we saw that he was alive, and snot
19   was dripping from his mouth and nose, and his leg was bleeding. We called for a medic but no
20   one came running so my partner and I and another woman pulled him onto his feet and walked
21   him over to a ledge to sit on, away from the police action. Flashbangs exploded in the
22   background. I kept whipping my head around to see if we were going to be kettled. I ran to the
23   hill behind us, making sure we had an exit.
24          10.     The injured person kept asking for water to drink and water to flush out his eyes,
25   which were squeezed tight. Eventually a medic showed up with saline. I watched the medic peel
26

      MARTIN DECL. (No. 2:20-cv-00887-RAJ) –
      2
              Case 2:20-cv-00887-RAJ Document 121 Filed 09/30/20 Page 3 of 9




 1   open his eyes, listening to him curse in agony as saline was sprayed into his eyes. My partner
 2   rubbed his back as he fumbled for the water bottle again to take a drink.
 3          11.     He told us that the police had pulled his goggles off as they maced him in the
 4   face. This news chilled me to the bone.
 5          12.     The medic then fixed up his leg, which he said had been hit with a flash bang.
 6   The medic eventually had to leave to help someone else who we were told was lying on their
 7   back, bleeding.
 8          13.     The injured person said the pepper spray was burning his hair. My partner pulled
 9   out a hair tie to fix his hair. He dumped more water onto his face, and said his eyes were still
10   burning. After he took a moment to breathe and mentally prepare for the painful experience of
11   having his eyes open, I peeled his eyes open, while the other woman squirted saline into his eyes
12   out of syringes she carried with her.
13          14.     I noticed his collar was orange. The chemicals were no doubt burning his chest, so
14   my partner and the other woman helped me take off his mace-soaked shirt and put my flannel on
15   him. He was wobbling and fumbling while on his feet.
16          15.     As we treated him, we heard flashbangs exploding again and again in the
17   background. As soon as the flannel was on, we saw the crowd pushing back towards us, in a
18   panic, pouring further down Pine and onto the campus. The flashbangs seemed closer and louder
19   now. We had to move. We all feared the cops would not spare us; it was widely reported among
20   protesters that SPD targeted medics, helpers, and injured people.
21          16.     We quickly gathered our things and raced out of there, fleeing. After touching his
22   clothes, my partner said her hands had started to burn. I helped him down the steep hill and I felt
23   my hands burn too.
24          17.     As we walked down the hill, he cried out in pain and asked for more water, which
25   he poured down his pants to wash the pepper spray off of his burning genitals; it had soaked
26   through his pants and underwear.

      MARTIN DECL. (No. 2:20-cv-00887-RAJ) –
      3
                Case 2:20-cv-00887-RAJ Document 121 Filed 09/30/20 Page 4 of 9




 1             18.   At the bottom of the hill, we ran into people who recognized him, who took
 2   charge of getting him home. As we said goodbye, he poured more water down his pants. I
 3   dumped water onto my partner’s burning hands. She did the same for me.
 4             19.   When he left and I was no longer in emergency mode, I was hit by an intense
 5   wave of nausea, worse than I’d ever felt before. My hands started shaking, and I couldn’t stop
 6   dry heaving. I felt like I couldn’t breathe.
 7             20.   The air tasted spicy, and my eyes were watering, and I wanted to scream and cry.
 8   I took a moment to sit and take off my mask and just breathe. But then we had to keep moving
 9   away from the approaching flashbangs.
10             21.   I looked back to see a flashbang explode right where we had parted ways with the
11   injured person a few moments ago. The explosion was the brightest, sharpest light I had ever
12   seen.
13             22.   We rejoined the protest again on Harvard, west of Seattle College and then got
14   back into the intersection of Broadway and Pine with the crowd for a while before the Police
15   again pushed us around with flash bangs and canisters of gas. The crowd moved back onto
16   Harvard.
17             23.   We passed a medic van, where medics were treating people for minor injuries,
18   washing out eyes, and offering people food and water. But as police aggressively pushed the
19   protest backwards onto Harvard, the medics had to make a mad dash to put all their supplies in
20   the van and quickly leave.
21             24.   We kept moving back until eventually there was a clear decision to just evacuate.
22   We ended up in Volunteer Park, where my partner and I were able to leave by a residential side
23   street.
24             25.   As a white, cisgender man, this was the first time I had personally seen police
25   violence up close and personal. I understand that making it this far in life without fearing police
26

      MARTIN DECL. (No. 2:20-cv-00887-RAJ) –
      4
              Case 2:20-cv-00887-RAJ Document 121 Filed 09/30/20 Page 5 of 9




 1   will hurt me is a massive privilege. I have been out protesting in order to use that privilege to
 2   stand up for Black lives.
 3          September 7, 2020 - Labor Day SPOG Protest
 4          26.     I was also at the Labor Day march to the Seattle Police Officers’ Guild (SPOG).
 5   My partner and I gathered with other protesters at the ID light rail station before the march to
 6   SPOG. The organizers made a point to say that we were not going to do anything on the way
 7   there that could give police any reason to engage with us; we were not to throw things, break
 8   things, or spray paint.
 9          27.     It probably took us an hour to walk to SPOG. On the way there, we picked up
10   trash. Everyone I saw was peaceful and heeding the organizers’ instructions not to start anything.
11   Our group included kids—I saw at least a couple kids under 10. And it included people with
12   disabilities, including one guy using a knee scooter.
13          28.     We arrived at SPOG a little after 6pm. My partner and I were south of the SPOG
14   building, a little bit behind the front-line protesters with shields and umbrellas who were
15   standing in a line ready to defend the group from police weapons.
16          29.      There didn’t seem to be any police officers in the SPOG building. It was boarded
17   up, with a chain link fence around it. It had kind of an eerie vibe to it.
18          30.     As people settled in, we suddenly heard “Save a Horse, Ride a Cowboy” playing
19   very loudly from the building that I had thought was empty. We were all really confused by the
20   music—where exactly it was coming from, who was playing it, and why.
21          31.     Suddenly, while the song was still playing, a ton of bike police exploded from the
22   alley, riding towards our group. When the police attack came, my partner was bent down, writing
23   a message in chalk. I pulled her up and told her we had to get the hell out of there right now. It
24   was an ambush.
25          32.     As they rushed us, SPD tossed gas canisters at us. I started choking on a
26   billowing cloud of stinging gas.

      MARTIN DECL. (No. 2:20-cv-00887-RAJ) –
      5
              Case 2:20-cv-00887-RAJ Document 121 Filed 09/30/20 Page 6 of 9




 1          33.     This protest felt different from some others I had attended because we hadn’t
 2   done anything other than just arrive at SPOG when police came at us with weapons, driving us
 3   away. It happened so fast. We came with sidewalk chalk, and they gassed us immediately.
 4          34.     Officers went around the wall of shields and moved into the middle of the group.
 5   As we started to move back, I saw an officer point at someone near me and yell “YOU” and then
 6   lunge at that person and try to wrestle them to the ground. Protesters tried to de-escalate the
 7   situation and get people out of harm’s way, but more gas rolled in, and incessant flashbangs.
 8          35.     I felt someone pull on my backpack and move me out of the way as an officer
 9   rushed towards us holding a can of bear mace. I have bought bear mace before for camping; this
10   looked like a can of bear mace. I ducked my head down, preparing to be maced.
11          36.     I had not done anything at all to provoke this police attention, and I was not
12   dressed for this level of engagement with police weapons. I was wearing a COVID mask, not a
13   respirator. And I didn’t have a helmet.
14          37.     SPD sprayed us with chemicals. My eyes burned, and I started coughing. It
15   felt like my body was rejecting the space it was in, and I knew I wasn’t safe, and wanted to
16   get out, but there was nowhere to go to escape, and we just kept getting gassed.
17          38.     SPD pushed us back and split our group. I was with about 20 people in the south
18   group. We were totally isolated. Four lanes of traffic separated us from the rest of the group, and
19   we were penned in on several sides by a wall of bike cops.
20          39.     Eventually we managed to run across the street to a parking lot to join up with a
21   concentration of protesters there.
22          40.     I saw a lot of people lying down, in pain, getting mace flushed out of their
23   eyes by other protesters. This felt like a war zone.
24          41.     The air was smoky and spicy. It felt like complete chaos.
25          42.     I watched SPD officers calmly walk towards protesters and then suddenly break
26   into a sprint and rush us, aggressively tackling random people and wrestling them to the ground.

      MARTIN DECL. (No. 2:20-cv-00887-RAJ) –
      6
              Case 2:20-cv-00887-RAJ Document 121 Filed 09/30/20 Page 7 of 9




 1   My partner bent down to tie her shoe and I tried to pull her away, telling her she didn’t have
 2   time, worried she would become the next victim to be sprayed, tackled, and arrested.
 3          43.     Police pushed us up against a wall, then funneled us out back into the sidewalk,
 4   screaming at us to stay on the sidewalk, making a wall with their bikes. Almost no police officers
 5   were wearing COVID masks but they certainly weren’t maintaining any kind of physical
 6   distance from us.
 7          44.     Officers told us we had to leave, but when we tried to get back into the street to
 8   leave, they would charge us again. No protester was throwing anything or doing anything
 9   destructive or violent; we got gassed for just standing there.
10          45.     I believed that if we stopped moving, we would be attacked, and there was
11   nothing I could do or say to stop that. That was the scariest part of the experience: realizing that
12   we could only leave if the police let us leave. They were very effective at showing their power,
13   their brute force. If they had wanted to, they could have backed us into a corner and gassed and
14   maced and beat us until we were unconscious. I saw a lot of injured people, and I really believed
15   I was going to be injured. I heard one person say “I am in so much pain right now, I feel like I
16   can’t breathe” as they were being carried by two friends.
17          46.     We eventually ended up back on Fourth Avenue. When we were back on Fourth,
18   that was the first time that SPD told us to disperse, that this was an unlawful assembly.
19          47.     I saw police roll a lot of canisters of stinging gas at protesters and I saw SPD
20   officers toss explosives overhand a few times. They didn’t seem to be directed at any
21   particular person, just lobbed into groups of people. I saw things explode underneath
22   people; the canister or blast ball or flashbang would make contact with them, blow up, and
23   send shrapnel everywhere.
24          48.     Over the course of the protest, I would estimate that police threw at least 20-
25   30 explosives at protesters.
26

      MARTIN DECL. (No. 2:20-cv-00887-RAJ) –
      7
              Case 2:20-cv-00887-RAJ Document 121 Filed 09/30/20 Page 8 of 9




 1          49.     Police kept doing this intimidation tactic where they would be calm and casual
 2   and then suddenly race towards us without warning, trying to send protesters running in fear. At
 3   this point, we were just trying to leave.
 4          50.     We got separated from our friend, which was really scary. I was really worried
 5   my friend had been taken by the police, even though I knew they hadn’t done anything illegal.
 6          51.     Eventually we turned right onto Holgate. There I saw another cloud of chemical
 7   gas.
 8          52.     SPD wouldn’t stop following us. The vehicles following us had their lights
 9   flashing and sirens wailing. Bike cops blocked off all of our possible dispersal routes. Police had
10   told us to disperse, and we were trying to leave. We had walked a really long distance from
11   SPOG and wanted to go home, but they were blocking our exit and attacking us. It felt like
12   torture. They told us to leave but then were not letting us leave.
13          53.     I noticed that a ton of the bike cops who were flanking us had their hands on their
14   guns. I took this as an implied threat, a reminder that they could kill us dead in an instant if they
15   wanted to. It seemed like the fear we felt was SPD’s entire goal.
16          54.     My partner desperately wanted to leave. I also started to become very scared
17   that the police were trapping us. I just wanted to go home. We’ve been protesting together
18   since June and were a really good team. I felt absolutely terrible as I told her that I thought we
19   had to stay with the group, because if we left the group or approached the cops at all or tried to
20   talk to them we would be targeted. I had seen so many protesters picked off by police and hurt or
21   arrested when they got separated from the group or tried to leave. The police really put the fear
22   of God into me that day.
23          55.     I really believe that in Seattle right now, safe protest doesn’t exist because of
24   SPD’s tactics. What they did to us on Labor Day was such an excessive use of force, unchecked,
25   and completely unprovoked. I don’t want to let the police scare me out of protesting with their
26

      MARTIN DECL. (No. 2:20-cv-00887-RAJ) –
      8
              Case 2:20-cv-00887-RAJ Document 121 Filed 09/30/20 Page 9 of 9




 1   overwhelming show of force, but I have to assume now that at every protest, SPD may attack us,
 2   and will not treat us like human beings with civil rights.
 3

 4          Executed this 24th day of September 2020 at SEATTLE, WASHINGTON.
 5          I declare under penalty of perjury under the laws of the United States and the State of
 6   Washington that the foregoing is true and correct.
 7

 8                                                                   By:________________________
                                                                                 CASEY MARTIN
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      MARTIN DECL. (No. 2:20-cv-00887-RAJ) –
      9
